Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 18, 2016

                                          No. 04-16-00749-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On November 16, 2016, relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 18, 2016.


                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




           1
          This proceeding arises out of Cause No. 2014-CI-12457, styled John Donohue v. City of San Antonio
Police Department, et al., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Ron
Rangel presiding.